          Case 1:19-cv-11794-MKV Document 20 Filed 04/17/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                        Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                          April 17, 2020

Via ECF

Hon. Barbara C. Moses, USMJ
United States District Court, SDNY
500 Pearl Street, Courtroom 20A
New York, NY 10007
Tel: 212-805-4880

                      Re: Smith v. BRP Development Corporation et al
                          Case No. 19-CV-11794 (MKV)(BCM)
                          Motion for Extension of Time

Dear Magistrate-Judge Moses:

        My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a one-week extension of the April 17, 2020 deadline for the parties to provide the Court
with a status report. This request is being made because the parties need some additional time to
confer as to settlement, etc.

       We thank the Court in advance for its time and consideration.

Yours truly,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

Cc: Defense Counsels via ECF




                                                1
